



Form 10-K [ntnx-07312018x10kxq4x18.htm]


Exhibit 32.2


Nutanix, Inc. SALES INCENTIVE PLAN (“PLAN”)


Nutanix, Inc. SALES INCENTIVE PLAN


1.
Definitions:

•
"Booking(s)" means a non-cancellable purchase order for the sale of the
Company’s software licenses, products, and support and maintenance and other
services containing Company’s standard terms and conditions of sale in
accordance with Nutanix Bookings Policy that is received and accepted by
Company.

•
"Sales Compensation Committee" means a committee comprised of the Chief Revenue
Officer and the Chief Accounting Officer of the Company.

•
"Company" means Nutanix, Inc.

•
"Individual Compensation Plan" means an addendum to this Plan which sets forth
the individual quota targets and commission targets and details and other
applicable terms and conditions for a Participant. And Individual Compensation
Plan and this Plan, together, are collectively referred to as the "Compensation
Agreements."

•
"Plan" means the Nutanix, Inc. Sales Incentive Plan described herein.

•
"Plan Period" means the period between the Plan Start Date and Plan End Date

•
"Plan Start Date" means the first day of the commission plan cycle, as set forth
in a Participant’s Individual Compensation Plan.

•
"Plan End Date" means the last day of the commission plan cycle, as set forth in
a Participant’s Individual Compensation Plan.

•
"Participant" means an Employee eligible to participate in the Plan as
designated in an employment agreement or contract and who is offered, and
executes and returns, and Individual Compensation Plan.

•
"ISV" or "Imputed Software Value" of a Booking means the total value of the
Booking, less the hardware cost of goods sold incurred by the Company for any
hardware sold by the Company as part of that purchase order, as determined by
the Company in its sole discretion in accordance with its normal course
accounting and/or finance practices, as applicable. For a software-only,
Original Equipment Manufacturer, or other similar Booking where the Company does
not sell any hardware on the purchase order, the ISV is generally expected to be
equal to the total value of the Booking.

 
2.
Effective Date: The Plan is effective during the Plan Period and will commence
on the Plan Start Date and will end on the Plan End Date. The Plan and this
Agreement may be altered or discontinued at any time at the sole discretion of
Company in accordance with Section 13 of this Plan. Any such change will be
prospective in nature, and will not affect already Earned Commission (defined
below). This Plan supersedes any previous Sales Incentive Plan that was in place
for any portion of the term of this agreement.



3.
Eligible Positions: Employee(s) eligible for participation in the Plan are
defined by Company or specified in the employment agreement or contract.
Positions may be added or deleted from the Plan at the sole discretion of the
Company, or the current equivalent position. Notwithstanding the foregoing, to
be eligible for participation in the Plan (including any and all commission or
other incentive compensation components of the Plan), a Participant must meet
all of the following criteria:



–
Be employed by the Company;






--------------------------------------------------------------------------------





–
Be ineligible for participation in any other bonus or incentive program offered
by the Company;

–
Acknowledge acceptance of the terms and conditions of the Commission Agreements
by electronically accepting his or her Compensation Agreements within the time
specified by the Company, but in no event later than fourteen (14) calendar days
of their receipt; and

–
Be in compliance with the Company’s Code of Business Conduct and Ethics and
complete the Quarterly Sales Certification distributed by the Company’s
accounting department for each relevant quarter during the Plan Period.



4.
Participation: This Plan shall apply to the Participants who execute an
Individual Compensation Plan. No commissions, advances or other marketing and
sales support-based compensation will be earned by Participant pursuant to the
Compensation Agreements unless the Participants signs and returns the Individual
Compensation Plan to the Company within 15 days of receipt of the Compensation
Agreements. The Plan is made by Nutanix, Inc., but the payments will be made by
the Company entity Participant is employed with.



5.
Commissions.



i.
Earned Commission. Subject to the terms and conditions of the Compensation
Agreements, a Participant will earn a commission (and be entitled to retain the
PO Advance (as defined below)) only upon the Company’s receipt of payment from
the customer assigned to the Participant or from a customer in the territory
assigned to the Participant with respect to a Booking (i.e., not including any
fees or payment received with respect to third party products and services)
within sixty (60) days of the date the purchase order is entered into, or such
longer period of time specifically authorized by the Company ("Earned
Commission"). For the purposes hereof, a customer will be deemed to be in the
territory assigned to the Participant if the customer’s corporate headquarters
is located in the territory. Upon the Company’s receipt of payment from the
customer, earned commissions will be equal to the amount of purchase orders
entered into in that quarter multiplied by the Participant’s commission rate set
forth in the Individual Compensation Plan. Participant is responsible to
collect, and/or to assist in the collection of such payments.



ii.
Advances. A recoverable advance on unearned commissions ("PO Advance") will be
made to the Participant for any purchase orders entered into for the
Participant’s assigned customer or for a customer in the Participant’s assigned
territory during any quarter. The PO Advance for each quarter will be equal to
the amount of purchase orders entered into in that quarter multiplied by the
Participant’s commission rate set forth in the Compensation Plan. For purposes
of this Plan, a purchase order will be considered entered into when the
applicable customer signs and returns the purchase order to the Company. A
purchase order will not be considered entered into, and commissions on the
purchase order will not be considered earned, if the purchase order is
subsequently de-booked, cancelled, returned, or refunded within the six month
period following the payment of the PO Advance, or if the purchase order is
subject to any disclosed or undisclosed contingent liabilities,
purchaser-requested ship delays, any other side or associated agreement, or is
consummated outside of accepted Company policies, procedures and guidelines, as
determined by the Company in its sole discretion (any of the foregoing, an
"Incomplete PO"), to the fullest extent allowed by applicable law. Any PO
Advance will be paid by the last day of the month following the end of the
quarter in which the purchase orders are entered into unless the Participant’s
employment with the Company has terminated for any reason or has transferred out
of his/her sales role (or the Participant has notified the Company of the
Participant’s intention to resign or to transfer out of his/her sales role) on
or before that date. Deals that require prepayment as the payment terms, are not
eligible for a PO advance.








--------------------------------------------------------------------------------





iii.
Adjustments for Advanced but Unearned Commissions and Errors; Payment of Earned
Commission. If (i) a purchase order is subsequently canceled or if full payment
is not received for any reason (including without limitation due to write-offs,
bad debts, insolvency, returns, cancelled orders or non-payment of any
pre-payments) from the customer within sixty (60) days from the time the
purchase order is entered into, or (ii) the Company makes any error with respect
to the calculation or payment of any PO Advances or Earned Commissions, any
unearned PO Advances will be reconciled against the Participant’s future PO
Advances (if applicable), and/or Earned Commissions ("Advanced Commission
Recovery"). If future PO Advances and Earned Commissions are insufficient to
cover the unearned PO Advances, Participant may make arrangements with the
Company to have the amount deducted from other wage payments, or s/he may repay
the sum by personal check. Should full payment be received from the customer
within ninety (90) days of this Advanced Commission Recovery and the Participant
is still employed by the Company on the date such payment is received from the
customer, any Advanced Commission Recovery shall be paid back in full to the
Participant as Earned Commission. Reconciliation of PO Advances will occur on a
quarterly basis ("Quarterly Reconciliation"), and any Earned Commission, in
excess of earlier paid PO Advances, will be paid on the next regular payroll
after the completion of said Quarterly Reconciliation.



iv.
Adjustments for Incomplete Purchase Orders. If a purchase order is subsequently
determined to be an Incomplete PO, any PO Advances previously paid with respect
to such Incomplete PO will be reconciled against the Participant’s future PO
Advances (if applicable), or Earned Commissions. Further, additional
disciplinary actions may be taken up to and including dismissal for any
violation of this Plan and/or other Nutanix Sales Policies. Any Participant who
is no longer employed by the Company must reimburse the Company for any PO
Advances previously paid with respect to such Incomplete PO within thirty (30)
days after leaving Company employment or, if later, thirty (30) days after the
date written notification of the existence of such Incomplete PO is received
from the Company. In addition, the Company may take all actions it deems
necessary to seek the recovery of any PO Advances and/or Unearned Commissions
paid with respect to an Incomplete PO.



v.
Windfalls.     For the purposes hereof, "Large Deal" means Bookings from a
single customer placed within a Plan Period which, either through a single or
multiple Bookings, results in an excess of Participant’s Plan Period ISV Quota
(as defined in Participant’s Individual Compensation Plan). The Sales
Compensation Committee has sole discretion to review and determine the quota
attainment and commission calculation, where appropriate, on the following type
of transactions, regardless of whether such transactions were booked in the
Participant’s territory or account assignment (each, an "Exception
Transaction"): (a) deals with contain characteristics which may require the
Company to defer revenue, (b) deals with special financing terms and conditions,
(c) Large Deals not forecasted, and (d) deals where the Participant had no or
very limited influence in a deal. Some of the factors that the Sales
Compensation Committee may take into consideration in determining quota
attainment, commission payment and timing of the payment on Exception
Transactions include, but are not limited to, the following: (w) account history
and the strategic value to Company, (x) the size of the deal in relation to the
size of the Participant’s quota, (y) the level and quality of the Participant’s
contribution to the sale effort, and (z) other extenuating circumstances, as
determined by the Sales Compensation Committee in its sole discretion. Such
review shall be independent of the approval to proceed with respect to any such
deals. The Sales Compensation Committee will determine, in its sole and absolute
discretion, the amount of the incentive payable with respect to any such
Exception Transaction, which such determination might include, but are not
limited to, full quota credit with no quota adjustment, full quota credit with a
quota adjustment or a separate payout.








--------------------------------------------------------------------------------





6.
Audit and Governance.



i.
Audit. Each opportunity is potentially subject to audit by the Company to verify
that the opportunity satisfies the requirements of Earned Commissions subject to
the terms and conditions outlined in the Plan. If necessary, the Company may
request a Participant to provide Validation for his or her opportunities (as
defined below in Section 6.2). Although not every opportunity will be Validated,
the Company reserves the right to require Participants to provide Validation of
opportunities at any point in time. However, an opportunity that cannot be
Validated, if requested by the Company, in the six-month period following the
payment of a PO Advance will be considered an "Incomplete PO" and ineligible for
Earned Commission, and will be recouped as explained in Section 5.2.



ii.
Valid, Validated or Validation. In order to be eligible to earn commissions and
Quota credit on an opportunity, the opportunity must be Certified and may be
subject to "Validation," as requested by the Company. The Participant has the
responsibility of providing Validation of the opportunity if requested. Any
Participant who provides inaccurate or false Validation of any transaction or
opportunity shall be ineligible to earn any compensation relating to the
transaction or opportunity in question, and may be subject to disciplinary
action, up to and including termination of employment. Validation criteria may
be satisfied with the following information and documents:



a.
Purchase Order from End User: Purchase Order (PO) must include End User Name,
OEM/ Partner Name, Product, Quantity, Ship Date and must be signed; pricing to
the End User may be redacted. Electronic PO’s are acceptable as long as they are
traceable back to the End User. Packing lists, invoices, lease agreements and
other similar binding, traceable documents may be accepted by the Company as the
equivalent to a PO for validation purposes only.



b.
End User Verification: End User email, letter or completed End User verification
form. The document submitted for End User verification must contain End User
Name, OEM/ Partner Name, Product, Quantity, and Ship Date. Emails must be
traceable back to the End User via forwarded email trail. Letters must be on
Company letterhead and must be signed by the End User. End User verification
forms must also be signed by the End User. Non-traceable documents are not
acceptable for validation.



iii.
Governance. Any deviations from this Plan must be approved by the Sales
Compensation Committee. Such deviations may include, but are not limited to,
special internal incentive programs (SPIFFS), non-standard bonuses, exceptions
to denied opportunities, etc. Requests must be submitted in writing to the Sales
Compensation Committee for review and approval. All approvals for such
exceptions will be communicated in writing to Sales Operations and Sales
Incentive Compensation Accounting by the Sales Compensation Committee
chairperson.The Company, including the Sales Compensation Committee, reserves
the right to interpret and administer this Plan and each Participant’s
Individual Compensation Plan in its sole discretion.



iv.
Commission Issue Resolution. If a Participant believes that an error or
irregularity has occurred with respect to the application of any part of the
Compensation Agreements including but not limited to, for example, the
determination of quota credit or attainment, or earning or payment of
commissions, the Participant shall immediately contact Sales Operations and
Sales Incentive Compensation Accounting identifying the perceived error or
irregularity. Any Participant with concerns or question relating to asserted
errors or discrepancies in their commission statement must bring such concerns
or questions forward within sixty days of receipt of the commission statement
containing the error or discrepancy. In the event an error






--------------------------------------------------------------------------------





or discrepancy is found to have occurred, either by the Company or the
Participant, the Company will take all appropriate steps to adjust the
Participant’s commission to correct the error or discrepancy. This may result in
additional commission and/or quota credit being awarded to the Participant, or
in overpaid amounts being offset against the Participant’s future Earned
Commissions and/or deducted from the Participant’s quota credit.


v.
Participant Responsibilities



a.
Conducting Business with Integrity. The Company’s business values are based on a
commitment to high standards of integrity, professionalism and excellence. The
Company conducts business throughout the world in a manner that is consistent
with the expectations of its customers, employees, suppliers and stockholders.
Participants must conduct business in compliance with the Company’s Code of
Business Conduct and Ethics and other Company policies. Participants must also
conduct business in compliance with all applicable laws, including the laws of
the United States and the law of the country in which the Participant is
employed.



b.
Full and Honest Disclosure Regarding All Opportunities and Transactions. Because
the Company relies on the Participant to generate and submit opportunities and
transactions, it is critical that Participants do so in full compliance with the
Company’s policies and procedures. For every opportunity or transaction,
Participants must disclose to sales management all terms and conditions of the
sales and/or commitments of any type which vary from the Company’s standard
sales and license agreements. This disclosure must be sent from sales management
in writing to the Company’s controller and accounting department so that
appropriate decisions regarding recognition of revenue may be made by the
Company. In addition to compliance with the Company’s policies regarding
contract approvals and signatures, written authorization from the Company’s
Senior Vice President of Sales for the applicable territory, the Head of Sales
Operations for the Company and a duly-authorized representative of the Company’s
accounting or finance department (or such equivalent positions as are then in
office) is required to approve any terms of conditions of a sale or license that
deviate from the Company’s normal business process for standard terms and
conditions, contractual obligations, or standard sales and license agreements.
Participants are not permitted to obligate or otherwise bind the Company to any
terms, conditions or commitments that have not been previously approved in
writing by the persons named in the foregoing sentence. This prohibition
includes, for example, "side letters", "gentleman’s agreements" or any other
oral or written commitments with a customer that differs from or adds to the
Company’s standard terms and conditions of sales. Such actions to encourage
customers to place orders or take delivery of product can violate the rules of
revenue recognition adopted by the Company, and are expressly prohibited.



c.
Adjustments to Commissions or Quota Credit. In the event a Participant engages
in fraudulent conduct, or submits opportunities that the Participant knew were
inaccurate, improper or erroneous in an effort to increase the Participant’s
earnings under this Plan, the Company reserves the right to treat the amount
paid as an overpayment and offset the amount of the overpayment against future
commissions, in addition to all other rights and remedies open to the Company,
including disciplinary action, up to and including termination. In the event the
Participant is terminated before the entire overpayment is recovered, the
Participate must repay the outstanding balance, in full, on or before his or her
last day of employment. The Company reserves the right to take appropriate legal
action to recover any outstanding balance. By signing below, Participant
authorizes the Company to calculate Earned Commissions in the manner






--------------------------------------------------------------------------------





described in the Plan.


7.
Assignment Change. Each Participant will be assigned a specific territory as
defined by geography, named accounts, and/or types of accounts in the Company’s
sole discretion, which such territory and/or accounts shall initially be set
forth in the Participant’s Individual Compensation Plan. Any territory
assignment for a Participant excludes named accounts within the territory which
are assigned to another Participant as an account assignment. To the extent
permitted by applicable law, the Company reserves the right to change
territories and/or account assignments at any time, with or without advance
notice, and will inform each Participant impacted by such changes in writing as
soon as practicable. If a Participant is assigned to a different territory,
accounts, customer or position, the Participant will receive full quota credit
for PO Advances and Earned Commissions on purchase orders entered into as a
result of the Participant’s sales support efforts in the former assignment if
such purchase orders are entered into prior to, but not after, the effective
date of such change in territory, customer or position. Any change in assignment
to a different territory, list of accounts, customer or position will not be
effective unless approved by the Participant’s direct manager, the Senior Vice
President of Sales for the applicable territory, and the most senior member of
the Company’s Sales Operations department, as well as documented in a revised or
updated Individual Compensation Plan. Quota credit for sales support efforts in
the new assignment will be governed by the Individual Compensation Plan
applicable to the new assignment.



8.
Company Sales Policies. Additional procedures, policies and methodologies for
calculation of Earned Commissions and PO Advances in the event of customer or
territory splits, assignment changes, global accounts and cross-theater issues
with respect to any given customer order shall be governed by Company Sales
Policies, which shall be made available to Participant from time to time and
made be amended or revised in the Company’s sole discretion.



9.
Termination of Employment; Transfer Out of Sales Role. Upon termination of
employment for any reason, whether voluntary or involuntary, the Participant
agrees (I) to return any PO Advances or other advances of then unearned wages or
commissions to the Company within ten (10) days of such termination of
employment; and/or (ii) at Participant’s option, to sign or execute any
documents necessary to deduct PO Advances or other advances of unearned wages or
commissions from the Participant’s final paycheck or to repay sums owed by
personal check. Further, notwithstanding any statement herein to the contrary,
the Participant will not earn any Earned Commissions on any payments received
from customers after the Participant’s termination date or notification by
either the Company or the Participant that the employment relationship will
terminate, whichever occurs first. Furthermore, the Participant will not be paid
any PO Advance or other unearned wages after the Participant’s termination of
employment or notification by either the Company or the Participant that the
employment relationship will terminate, whichever occurs first. If Participant
transfers out of his/her sales role, eligibility for any PO Advance ceases on
the date of transfer. Prior PO Advances will convert to Earned Commission on any
payments received from customers up to 90 days after date of transfer.
Reconciliation of PO Advances against Earned Commission will occur after said 90
days, and any Earned Commission in excess of PO Advances will be paid on the
next regular payroll after said reconciliation. Participant must arrange to
repay any PO Advances in excess of Earned Commission by payroll deduction or
personal check. The Company reserves the right to take appropriate legal action
to recover any PO Advances in excess of Earned Commission.



10.
Not a Service Contract. The Participant understands that this Plan and the
Compensation Plan do not establish employment or service for any definite term.
The Participant and the Company agree that, where applicable under the terms of
the relevant offer letter/employment agreement, either party may terminate the
employment or service relationship at any time, for any reason, with or without
cause and with or without notice. Any existing at-will employment relationship
set forth in a Participant’s applicable offer letter/employment agreement
remains in force, and may only be modified in a written document signed by the
Participant and the Company’s Chief Executive Officer.








--------------------------------------------------------------------------------





11.
Arbitration. The parties hereby waive their rights to a trial before a judge or
jury and agree to arbitrate before a neutral arbitrator, to the extent permitted
by applicable law, any and all claims or disputes arising out of the
Participant’s employment or service with the Company, including, but not limited
to claims arising out of or related to this Plan or the Compensation Plan or
claims against any current or former employee, director, agent or stockholder of
the Company, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, misrepresentation, claims regarding commissions, bonuses, unfair
business practices, discrimination, harassment, or any tort or tort like causes
of action.The arbitrator’s decision shall be written and must include the
findings of fact and law that support the decision. The arbitrator’s decision
will be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitration shall be
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association; provided, however that the
arbitrator shall allow the discovery authorized by the California Arbitration
Act, or that discovery the arbitrator deems necessary for the parties to
vindicate their respective claims or defenses. The arbitration shall take place
in Santa Clara County, California, the state in the U.S. where employee resides
and works if outside of California, or another mutually agreed location. The
Participant and the Company will be responsible for their own attorney’s fees;
the arbitrator may not award attorney’s fees unless a statute or contract at
issue specifically authorizes such an award. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. However, Participant may only assert claims in his or her
individual capacity, and not as a Class Action (except where such Class Action
waiver is prohibited by applicable law). The arbitrator shall have no authority
to combine or aggregate similar claims or conduct any Class Action, nor make any
award to any person or entity not a party to the individual arbitration.



12.
Side Agreements. By signing below, Participant hereby confirms that, since
Participant’s first day of employment with the Company, Participant has not
entered into and Participant is not aware of the existence of any oral or
written side agreements with any third party including resellers, distributors
or customers that modify or supersede the terms of either the Company’s invoice,
written contracts or purchase orders with these resellers, distributors or
customers. In addition, Participant agrees not to engage in such activity in the
future and to immediately notify the Company if he/she becomes aware of such
activity. Additionally, completion of the quarterly sales certification by
Company is a requirement of the Plan.



13.
Amendment, Modification, Termination and Interpretation of the Plan.



i.
The payment of commissions or any discretionary bonus under the terms of this
Plan is within the sole discretion of the Company. Moreover, the Company
expressly reserves the right, in its sole discretion, to modify, amend, change,
terminate and/or rescind any and all provisions of the Compensation Agreements
and/or its application to a Participant, at any time, with or without advance
notice, to the extent permitted by applicable law, including due to a
Participant’s performance that is less than the minimum satisfactory level of
performance or for any reason deemed appropriate by the Company. Any
modification to this Plan or the Individual Compensation Plan may only be made
in a writing signed by the Chief Revenue Officer, after such modification has
been approved by the Senior Vice President of Sales for the applicable region
and the Vice President of Sales Operations, and such modification shall be
effective upon written notification to the Participant. However, any change will
be prospective in nature, and will not affect already Earned Commission.



ii.
The Company’s right to modify, amend or revise this Plan includes the right to
adjust territory and/or account assignments and related quotas, other
objectives, and other Plan or Individual Compensation Plan provisions during the
fiscal year measurement period based on overall business or individual
circumstances. For example only, modifications, amendments or changes may result
from revised growth expectations, changes to the products or services offered,
the addition or subtraction of products or services offered, or other changes to
the business environment.



iii.
The Company further reserves the right, in its sole discretion, to designate any
account, transaction or opportunity as a "Corporate Named Account" to which the
terms of this Plan or






--------------------------------------------------------------------------------





the terms of the Participant's Individual Compensation Plan will not apply. This
may be done, for example, in the event of a merger or acquisition, or in the
case of an unexpectedly large transaction or sale opportunity. The Company will
notify the Participant if a given account, transaction or sale opportunity is
designated as a Corporate Named Account. Commission payments, if any, on
Corporate Named Accounts are to be determined in the sole discretion of the
Company.


iv.
Moreover, no compensation plan can cover all possible situations. Any unusual or
unanticipated situations, including without limitation situations in which the
contents of a Participant’s Individual Compensation Plan did not accurately set
out the Company’s management’s intent, will be presented to the Company for
resolution, in its sole and absolute discretion. As noted above, the Company
reserves the right to make all determinations related to this Plan and any
Participant's Individual Compensation Plan, all in the Company’s sole
discretion.



v.
The Participant’s execution of the Individual Compensation Plan and/or
participation in the Plan and/or the receipt of any form of Earned Commission or
advance/draw under the Plan is an acknowledgement of, and an agreement to: (1)
all the terms and conditions of the Plan, including the terms set forth in this
Section, (2) the Company’s, including the Sales Compensation Committee's, right
to interpret and administer this Plan and the Participant’s Individual
Compensation Plan in its sole discretion, and (3) the Company’s right, to the
extent permitted by applicable law, to modify, amend, change, and or terminate
any and all provisions of the Plan or a Participant's Individual Compensation
Plan, including, but not limited to its rights to (a) accept, cancel, or de-book
an order or transaction, (b) discontinue service to a customer, (c) change or
transfer territories or accounts, (d) initiate, approve, or discontinue the
application of split commission, (e) withhold selected products or services or
restrict sales into specified territories from or by a Participant or sales
team, and/or (f) upon notice to affected Participants, modify, amend or change
all or part of the Plan or an Individual Compensation Plan.



vi.
Any inadvertent omission or error in the Plan, or any of its attachments,
appendices, exhibits and/or amendments, shall not be binding in any way. If any
such error or omission is found, the Company reserves the right to correct the
error or omission, at its sole discretion and at any time. To the extent
permitted by applicable law, such corrections, made in writing to all affected
Participants, may be made retroactive to the beginning of the Plan and may
result in changes and/or adjustments to compensation already advanced or paid to
a Participant.

 
vii.
The Company shall have the sole and exclusive discretion and authority to
establish rules, forms and procedures for the administration of the Plan, and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the amount of
sales incentive compensation and bonuses earned under the Plan. The rules,
interpretations, computations, and other actions of the Company shall be binding
and conclusive on all persons.



14.
Entire Agreement. This Plan and the Individual Compensation Plan, and the
Nutanix Sales Policies, contains the entire understanding between the
Participant and the Company concerning the terms and conditions applicable to
any commissions, advances or other marketing and sales support-based
compensation that may be earned by the Participant. Any prior understanding,
representations or agreements, whether oral or written, are superseded and
replaced by this Plan and the Individual Compensation Plan. The Participant
shall not be entitled to any compensation of any kind relating to any sales or
potential sales not specifically provided for in this Plan and the Compensation
Plan.



15.
Various. This Agreement is governed by the laws of California. The Plan may be
altered or discontinued at any time at the sole discretion of Company, however
any such modification or termination must be done in writing signed or
authorized by the Chief Revenue Officer. This Agreement, together with the Plan,
constitutes the entire agreement between the Company and the Participant with
respect to its subject matter and supersedes all prior discussions and
agreements, whether oral or written, relating thereto.






--------------------------------------------------------------------------------







Nutanix, Inc.
By:                 











--------------------------------------------------------------------------------







This Agreement is governed by the laws of the State of California. The Plan and
this Agreement may be altered or discontinued at any time at the sole discretion
of Nutanix, Inc., however any such modification or termination must be done in
writing signed or authorized by the SVP WW Sales, or the current equivalent
position. This Agreement, together with the Plan, constitutes the entire
agreement between the Company and me with respect to its subject matter and
supersedes all prior discussions and agreements, whether oral or written,
relating thereto.


Nutanix, Inc.



